DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to the Application filed on 2/12/2020.

Allowable Subject Matter
4. 	Claims 1-10 are allowed. 
5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Hirata et al. (US PG Pub 2015/0291789 A1) as listed on the IDS dated 2/12/2020.

           Summary of Claim 1: 
A fiber reinforced thermoplastic resin molded article, comprising: 
a carbon fiber (A), 
an organic fiber (B) having a strand strength of 1500 MPa or more and, 
a thermoplastic resin (C), 
wherein said fiber reinforced thermoplastic resin molded article contains 5 to 45 parts by weight of said carbon fiber (A), 
1 to 45 parts by weight of said organic fiber (B), 
and 20 to 94 parts by weight of said thermoplastic resin (C) with respect to 100 parts by weight of the total of said carbon fiber (A), said organic fiber (B), and said thermoplastic resin (C), 
wherein a ratio (Lco/lno) of the critical fiber length Lco of said organic fiber (B) to the number average fiber length lno of said organic fiber (B) is 0.9 or more and 2.0 or less, 
and wherein an interfacial shear strength between said organic fiber (B) and said thermoplastic resin (C) is 3.0 MPa or more and 50 MPa or less.


	Hirata et al. teach a fiber reinforced thermoplastic resin molded article comprises 5 to 40 parts by weight of carbon fibers (A), 1 to 40 parts by weight of organic fibers (B), and 20 to 94 parts by weight of a thermoplastic resin (C) based on 100 parts by weight of the total amount of the carbon fibers (A), the organic fibers (B), and the thermoplastic resin (C) (claim 21).
	Hirata et al. do not teach or fairly suggest the claimed fiber reinforced thermoplastic resin molded article, wherein the article comprises, in particular, the claimed ratio of critical fiber length to number average fiber length of the organic fiber (B). Hirata et al. are further silent on the interfacial shear strength between the organic filler (B) and the thermoplastic resin (C). Applicant demonstrated that the molded article comprising the claimed ratio of critical fiber length to number average fiber length of the organic fiber (B) together with the claimed interfacial shear strength between the organic filler (B) and the thermoplastic resin (C) results in improved flexural strength and improved impact strength.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763